Citation Nr: 0334600	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  01-09 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a left ankle fracture.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from September 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).

In December 2002, the Board denied the veteran's appeal for 
service connection for degenerative joint disease of the 
lumbar spine and for service connection for a 
neuropsychiatric disorder.  At that time the Board ordered 
further development as to the veteran's appeal for a rating 
in excess of 20 percent for residuals of a left ankle 
fracture and deferred a decision as to his appeal for a TDIU.  
The case was sent to the Board's Evidence Development Unit 
(EDU) for the veteran to be scheduled for an examination to 
clarify the current severity of his left ankle fracture 
residuals.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 
38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.

The development that the Board had requested in December 2002 
as to the veteran's appeal for a rating in excess of 20 
percent for residuals of his left ankle fracture has not been 
accomplished.  Accordingly, the RO will be requested to 
accomplish this development.

With respect to the veteran's TDIU claim, the Board notes 
that the Court of Appeals for Veterans Claims (Court) held in 
Holland v. Brown, 6 Vet. App. 443 (1994), that a claim for a 
total disability rating based on individual unemployability 
due to a service-connected disability is "inextricably 
intertwined" with a rating increase claim on the same 
condition.  Thus, the veteran's TDIU claim must be deferred 
pending the outcome of his other claims for higher 
evaluations.  Following the adjudication of raised claims for 
increased disability evaluations, the RO should readjudicate 
the issue of entitlement to TDIU benefits, taking into 
account all evidence of record.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.	The RO should make arrangements with 
the appropriate VA medical facility 
for the veteran to be afforded an 
examination to clarify the current 
nature and severity of his residuals 
of a left ankle fracture.  In 
connection with this evaluation, the 
examiner must review the claims 
folder.  The examiner's report should 
fully set forth all current 
complaints, pertinent clinical 
findings, and diagnoses.  Specific 
findings should be made regarding 
range of motion of the left ankle.  
The examiner's report should also 
comment on any functional loss caused 
by weakened movement, excess 
fatigability, incoordination, or pain 
on use, and should state whether any 
pain claimed by the veteran is 
supported by adequate pathology and 
is evidenced by his visible behavior.

2.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



